DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 7/15/2022. This Action is made FINAL.
Claim 7 was canceled.
Claims 1-6 and 8-21 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 10-12, filed “it is respectfully submitted that Takaki, Ignaczak, Gutjahr, Chabanon, or any combination thereof, fail to suggest the aforementioned features of claim 1”, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of references cited in the non-final office action further in view of Tamai .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAKI (US20190001938A1) in view of Ignaczak (US20150239437A1) and Gutjahr (DE102014220308A1) and Tamai .

	In regards to claim 1, TAKAKI teaches a vehicle control apparatus comprising:
	an image sensor configured to capture image data while having a field of view exterior of a vehicle(TAKAKI: Para 23 “The camera sensor 31 is configured as a stereo camera which acquires a captured image of the object Ob”);
a [[rear]] sensor configured to capture sensing data for detecting a distance to a [[rear]] obstacle around the vehicle (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”); and
	a controller comprising a processor for processing one or more of the image data captured by the image sensor(TAKAKI: Para 63 “The controller 10 determines the type of the object Ob based on a captured image output from the camera sensor 31”) or the sensing data captured by the rear sensor(TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”), 
Yet TAKAKI do not teach a rear sensor … a rear obstacle around the vehicle;
	wherein the controller is configured to:
perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent,
deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation, and
reactivate the automatic braking control, which has been deactivated manually by the driver's braking input, when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, is satisfied.
	However, in the same field of endeavor, Gutjahr teaches deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation (Gutjahr; Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”), and
reactivate the automatic braking control(Gutjahr: Para 21 “It is preferably provided that the deactivation of the brake function is automatically canceled before the engine is switched off, without the driver having to activate the automatic braking function manually (for example by actuating a key). For example, after deactivating the automatic brake function, it is determined that one or more conditions to cancel the deactivation of the automatic brake function are met, and in response to this, the deactivation of the automatic brake function is automatically raised again; H. the automatic brake function is reactivated, so that the vehicle is subsequently protected again by the automatic collision protection”), which has been deactivated manually by the driver's braking input(Gutjahr: Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of TAKAKI with the feature of deactivates automatic braking control when a driver's braking input occurs during an automatic braking operation, and reactivate the automatic braking control, which has been deactivated manually by the driver's braking input disclosed by Gutjahr. One would be motivated to do so for the benefit of “an intuitive driver-triggered deactivation mechanism for the automatic braking function” (Gutjahr: Para 5).
Yet the combination of TAKAKI and Gutjahr do not teach a rear sensor … a rear obstacle around the vehicle;
	wherein the controller is configured to:
perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent.
reactivate the automatic braking control … when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, is satisfied.
However, in the same field of endeavor, Ignaczak teaches a rear sensor … a rear obstacle around the vehicle (Ignaczak : Para 23 “the vehicle 500 uses two radar sensors mounted in the rear corners of the vehicle, and four ultrasonic sensors mounted along the rear bumper, as object detection sensors. The radar sensors can be used, for example, to detect objects within a first range of distances away from the vehicle (such as within 10 meters of the vehicle), and the ultrasonic sensors can detect objects within a second, shorter range of distances away from the vehicle (such as within 2.5 meters of the vehicle)”);
	wherein the controller is configured to:
perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent (Ignaczak: Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of the combination of TAKAKI and Gutjahr with the feature of a rear sensor … a rear obstacle around the vehicle; wherein the controller is configured to: perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent disclosed by Ignaczak. One would be motivated to do so for the benefit of “use radar or ultrasonic sensors to detect objects behind the vehicle, and apply the brakes to warn the driver or to reduce speed before a crash” (Ignaczak: Para 2).
Yet the combination of TAKAKI, Gutjahr, and Ignaczak do not teach reactivate the … braking control … when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, is satisfied.
However, in the same field of endeavor, Tamai teaches reactivate the … braking control … when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, is satisfied (Tamai: Para 36 “when the brake pedal 112 remains continuously engaged and the vehicle decelerates from vehicle speeds above the first threshold speed V1 to vehicle speeds below the first threshold speed V1, regenerative braking is not disabled at the first threshold speed V1, but instead is disabled only when vehicle reaches a second threshold speed V2 (not shown) that is less than the first threshold speed”; Para 36 “when regenerative braking is disabled, it will not reactivate until vehicle speed exceeds the third threshold speed V3 of 24 km/h”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of the combination of TAKAKI, Gutjahr, and Ignaczak with the feature of reactivate the braking control when a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, is satisfied disclosed by Tamai. One would be motivated to do so for the benefit of “By utilizing two different threshold speeds for controlling regenerative braking, the powertrain system can utilize regenerative braking to convert power through an entire braking profile when continuously braking from a vehicle speed above the first threshold speed V1 to the third threshold speed V3, while maintaining a desired drive quality when alternating accelerations and decelerations at low vehicle speeds” (Tamai: Para 36).

	In regards to claim 2, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 1, Gutjahr further teaches wherein the controller determines the reactivation of the automatic braking control when [[one or more of the first condition in which the engine is turned off at least once after the automatic braking control has been deactivated, the second condition in which the vehicle speed reaches the reactivation speed threshold value after the automatic braking control has been deactivated, a third condition in which a vehicle traveling distance reaches a reactivation traveling distance threshold value after the automatic braking control has been deactivated, or]] a fourth condition in which a separation distance from an initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking control has been deactivated is satisfied (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”).

	In regards to claim 3, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 1, TAKAKI further teaches wherein the controller is configured to: 
	automatically assign the braking force to the vehicle based on one or more of the detected distance to the rear obstacle or a Time-To-Collision (TTC) with the rear obstacle(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”), while Gutjahr further teaches deactivate a function of the automatic braking control when the driver's braking input occurs during the automatic braking control of the controller(Gutjahr; Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”),
	determine the reactivation of the automatic braking control based [[on one or more of an engine operation state after the automatic braking control has been deactivated, the vehicle speed, the vehicle traveling distance, and]] the separation distance from the initial stoppage position to the rear obstacle after a Rear Autonomous Emergency Braking (R-AEB) function has been deactivated(Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”), 
	reactivate the automatic braking control (Gutjahr: Para 22 “the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated”).

	In regards to claim 4, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 3, Ignaczak further teaches wherein the controller starts the automatic braking control when one or more of a distance condition in which the distance to the rear obstacle reaches a control start threshold distance (Ignaczak : Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”)… controls the vehicle to stop at an automatic braking stoppage position which is a position where the distance to the rear obstacle reaches a first threshold value by assigning the braking force regardless of driver's control when the driver's braking input does not occur (Ignaczak : Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”), while TAKAKI further teaches … a time condition in which a collision prediction time to the rear obstacle reaches a control start threshold TTC is satisfied(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”).

	In regards to claim 5, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 4, Gutjahr further teaches wherein the controller determines the reactivation of the automatic braking control when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking control has been deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, a third condition in which the vehicle traveling distance reaches a reactivation traveling distance threshold value after the automatic braking control has been deactivated, or ]] a fourth condition in which the separation distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking control has been deactivated is satisfied (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”; Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 6, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 3, Gutjahr further teaches wherein [[the reactivation speed threshold value of the second condition is 5km/s, the reactivation traveling distance threshold value of the third condition is 3 m, and]] the reactivation separation distance threshold value of the fourth condition is 1 m (Gutjahr: Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 8, TAKAKI teaches a vehicle control apparatus comprising:
	an image sensor configured to capture image data while having a field of view exterior of a vehicle (TAKAKI: Para 23 “The camera sensor 31 is configured as a stereo camera which acquires a captured image of the object Ob”);
a [[rear]] sensor configured to capture sensing data for detecting a distance to a [[rear]] obstacle around the vehicle and a Time-To-Collision (TTC) with the [[rear]] obstacle (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”; Para 37 “the controller 10 determines that the relative movement state of the object Ob is a “preceding” or “stationary” state (YES at step S13), the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob. The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”); and
	a controller comprising at least one processor configured to process the image data captured by the image sensor (TAKAKI: Para 63 “The controller 10 determines the type of the object Ob based on a captured image output from the camera sensor 31”) and the sensing data captured by the rear sensor(TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”), 
	automatically assign a braking force to the vehicle based [[on one or more of the distance to the rear obstacle or]] the TTC with the rear obstacle (TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”),
Yet TAKAKI do not teach a rear sensor … a rear obstacle around the vehicle;
	wherein the controller, responsive at least in part to processing by the at least one processor of the image data and the sensing data, is configured to:
automatically assign a braking force to the vehicle based the distance to the rear obstacle, 
deactivate an automatic braking operation of the controller when a driver's braking input occurs during braking control, and
	determine a reactivation condition of the automatic braking operation, which has been deactivated manually by the driver's braking input, is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, and
	upon determining the reactivation condition is satisfied, reactivate the automatic braking operation.
	However, in the same field of endeavor, Gutjahr teaches deactivate an automatic braking operation of the controller when a driver's braking input occurs during braking control (Gutjahr; Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”), and
determine a reactivation condition of the automatic braking operation(Gutjahr: Para 21 “It is preferably provided that the deactivation of the brake function is automatically canceled before the engine is switched off, without the driver having to activate the automatic braking function manually (for example by actuating a key). For example, after deactivating the automatic brake function, it is determined that one or more conditions to cancel the deactivation of the automatic brake function are met, and in response to this, the deactivation of the automatic brake function is automatically raised again; H. the automatic brake function is reactivated, so that the vehicle is subsequently protected again by the automatic collision protection”), which has been deactivated manually by the driver's braking input (Gutjahr: Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”)…
upon determining the reactivation condition is satisfied, reactivate the automatic braking operation(Gutjahr: Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the rear-end collision avoidance apparatus of TAKAKI with the feature of deactivate an automatic braking operation of the controller when a driver's braking input occurs during braking control, and determine a reactivation condition of the automatic braking operation, which has been deactivated manually by the driver's braking input … upon determining the reactivation condition is satisfied, reactivate the automatic braking operation disclosed by Gutjahr. One would be motivated to do so for the benefit of “an intuitive driver-triggered deactivation mechanism for the automatic braking function” (Gutjahr: Para 5).
Yet the combination of TAKAKI and Gutjahr do not teach a rear sensor … a rear obstacle around the vehicle;
	wherein the controller, responsive at least in part to processing by the at least one processor of the image data and the sensing data, is configured to:
	automatically assign a braking force to the vehicle based the distance to the rear obstacle,
	determine a reactivation condition of the automatic braking operation … is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated.
	However, in the same field of endeavor, Ignaczak teaches a rear sensor … a rear obstacle around the vehicle (Ignaczak : Para 23 “the vehicle 500 uses two radar sensors mounted in the rear corners of the vehicle, and four ultrasonic sensors mounted along the rear bumper, as object detection sensors. The radar sensors can be used, for example, to detect objects within a first range of distances away from the vehicle (such as within 10 meters of the vehicle), and the ultrasonic sensors can detect objects within a second, shorter range of distances away from the vehicle (such as within 2.5 meters of the vehicle)”);
	wherein the controller, responsive at least in part to processing by the at least one processor of the image data and the sensing data, is configured to:
	automatically assign a braking force to the vehicle based the distance to the rear obstacle (Ignaczak: Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the rear-end collision avoidance apparatus of the combination of TAKAKI and Gutjahr with the feature of a rear sensor … a rear obstacle around the vehicle; wherein the controller, responsive at least in part to processing by the at least one processor of the image data and the sensing data, is configured to: automatically assign a braking force to the vehicle based the distance to the rear obstacle disclosed by Ignaczak. One would be motivated to do so for the benefit of “use radar or ultrasonic sensors to detect objects behind the vehicle, and apply the brakes to warn the driver or to reduce speed before a crash” (Ignaczak: Para 2).
	Yet the combination of TAKAKI, Gutjahr, and Ignaczak do not teach determine a reactivation condition of the … braking operation … is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated.
However, in the same field of endeavor, Tamai teaches determine a reactivation condition of the … braking operation … is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated(Tamai: Para 36 “when the brake pedal 112 remains continuously engaged and the vehicle decelerates from vehicle speeds above the first threshold speed V1 to vehicle speeds below the first threshold speed V1, regenerative braking is not disabled at the first threshold speed V1, but instead is disabled only when vehicle reaches a second threshold speed V2 (not shown) that is less than the first threshold speed”; Para 36 “when regenerative braking is disabled, it will not reactivate until vehicle speed exceeds the third threshold speed V3 of 24 km/h”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of the combination of TAKAKI, Gutjahr, and Ignaczak with the feature of determine a reactivation condition of the … braking operation … is satisfied when a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated disclosed by Tamai. One would be motivated to do so for the benefit of “By utilizing two different threshold speeds for controlling regenerative braking, the powertrain system can utilize regenerative braking to convert power through an entire braking profile when continuously braking from a vehicle speed above the first threshold speed V1 to the third threshold speed V3, while maintaining a desired drive quality when alternating accelerations and decelerations at low vehicle speeds” (Tamai: Para 36).

	In regards to claim 9, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches The rear-end collision avoidance apparatus of claim 8, Gutjahr further teaches wherein the controller determines the reactivation of the automatic braking operation when [[one or more of the first condition in which the engine is turned off at least once after the automatic braking control has been deactivated, the second condition in which the vehicle speed reaches the reactivation speed threshold value after the automatic braking control has been deactivated, a third condition in which a vehicle traveling distance reaches a reactivation traveling distance threshold value after the automatic braking control has been deactivated, or]] a fourth condition in which a separation distance from an initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking control has been deactivated is satisfied (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”).

	In regards to claim 10, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the rear-end collision avoidance apparatus of claim 8, TAKAKI further teaches wherein the controller is configured to: 
	automatically assign the braking force to the vehicle based on one or more of the detected distance to the rear obstacle or a Time-To-Collision (TTC) with the rear obstacle(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”), while Gutjahr further teaches deactivate a function of the automatic braking control when the driver's braking input occurs during the automatic braking control of the controller(Gutjahr; Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”), and determine the reactivation of the automatic braking operation controller based on [[one or more of an engine operation state after the controller has been deactivated, the vehicle speed, a vehicle traveling distance, and]] or a separation distance from an initial stoppage position to the rear obstacle after a Rear Autonomous Emergency Braking (R-AEB) function has been deactivated and configured to reactivate the automatic braking operation of the controller (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”).

	In regards to claim 11, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches The rear-end collision avoidance apparatus of claim 10, Ignaczak further teaches …controls the vehicle to stop at an automatic braking stoppage position which is a position where the distance to the rear obstacle reaches a first threshold value by assigning the braking force regardless of driver's control when the driver's braking input does not occur (Ignaczak : Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”), while TAKAKI further teaches wherein the controller starts the automatic braking operation when one or more of a distance condition in which the distance to the rear obstacle reaches a control start threshold distance or a time condition in which a collision prediction time to the rear obstacle reaches a control start threshold TTC is satisfied (TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”).

	In regards to claim 12, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches The rear-end collision avoidance apparatus of claim 11, Gutjahr further teaches wherein the controller determines the reactivation of the automatic braking operation when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking control has been deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, a third condition in which the vehicle traveling distance reaches a reactivation traveling distance threshold value after the automatic braking control has been deactivated, or]] a fourth condition in which the separation distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking control has been deactivated is satisfied (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”; Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 13, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches The rear-end collision avoidance apparatus of claim 12, Gutjahr further teaches wherein [[the reactivation speed threshold value of the second condition is 5km/s, the reactivation traveling distance threshold value of the third condition is 3 m, and]] the reactivation separation distance threshold value of the fourth condition is 1 m (Gutjahr: Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 14, TAKAKI teaches a vehicle control apparatus comprising:
	an image sensor configured to capture image data while having a field of view exterior of a vehicle(TAKAKI: Para 23 “The camera sensor 31 is configured as a stereo camera which acquires a captured image of the object Ob”);
a [[rear]] sensor configured to capture sensing data for detecting a distance to a [[rear]] obstacle around the vehicle (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”; Para 37 “the controller 10 determines that the relative movement state of the object Ob is a “preceding” or “stationary” state (YES at step S13), the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob. The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”); and
	a controller comprising a processor for processing one or more of the image data captured by the image sensor (TAKAKI: Para 63 “The controller 10 determines the type of the object Ob based on a captured image output from the camera sensor 31”) or the sensing data captured by the rear sensor (TAKAKI: Para 24 “The radar sensor 32 is configured as a well-known sensor which transmits/receives a predetermined frequency signal and detects the object Ob. the radar sensor 32, for example, transmits a predetermined frequency signal to the object Ob and receives a signal reflected from the object Ob. The radar sensor 32 acquires relative velocity Vr and relative distance Dr of the object Ob with respect to the own vehicle Cs based on received waves (reflected waves) and outputs the relative velocity Vr and the relative distance Dr as a detection result”), 
	Yet TAKAKI do not teach a rear sensor … a rear obstacle around the vehicle;
	wherein the controller is configured to: 
	perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent,
	deactivate automatic braking control when a driver's braking input occurs during an automatic braking operation, and
	determine a reactivation of the automatic braking control, which has been deactivated manually by the driver's braking input, is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated.
	However, in the same field of endeavor, Gutjahr teaches deactivate automatic braking control when a driver's braking input occurs during an automatic braking operation (Gutjahr; Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”), and
determine a reactivation of the automatic braking control (Gutjahr: Para 21 “It is preferably provided that the deactivation of the brake function is automatically canceled before the engine is switched off, without the driver having to activate the automatic braking function manually (for example by actuating a key). For example, after deactivating the automatic brake function, it is determined that one or more conditions to cancel the deactivation of the automatic brake function are met, and in response to this, the deactivation of the automatic brake function is automatically raised again; H. the automatic brake function is reactivated, so that the vehicle is subsequently protected again by the automatic collision protection”), which has been deactivated manually by the driver's braking input (Gutjahr: Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”)… 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of TAKAKI with the feature of deactivate automatic braking control when a driver's braking input occurs during an automatic braking operation, and determine a reactivation of the automatic braking control, which has been deactivated manually by the driver's braking input disclosed by Gutjahr. One would be motivated to do so for the benefit of “an intuitive driver-triggered deactivation mechanism for the automatic braking function” (Gutjahr: Para 5).
Yet the combination of TAKAKI and Gutjahr do not teach a rear sensor … a rear obstacle around the vehicle;
	wherein the controller is configured to: 
	perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent,
	determine a reactivation of the automatic braking control … is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated.
	However, in the same field of endeavor, Ignaczak teaches a rear sensor … a rear obstacle around the vehicle (Ignaczak : Para 23 “the vehicle 500 uses two radar sensors mounted in the rear corners of the vehicle, and four ultrasonic sensors mounted along the rear bumper, as object detection sensors. The radar sensors can be used, for example, to detect objects within a first range of distances away from the vehicle (such as within 10 meters of the vehicle), and the ultrasonic sensors can detect objects within a second, shorter range of distances away from the vehicle (such as within 2.5 meters of the vehicle)”);
	wherein the controller is configured to: 
	perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent(Ignaczak: Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of the combination of TAKAKI and Gutjahr with the feature of a rear sensor … a rear obstacle around the vehicle; wherein the controller is configured to: perform automatic braking by assigning a braking force to the vehicle when a collision with the rear obstacle is imminent disclosed by Ignaczak. One would be motivated to do so for the benefit of “use radar or ultrasonic sensors to detect objects behind the vehicle, and apply the brakes to warn the driver or to reduce speed before a crash” (Ignaczak: Para 2).
	Yet the combination of TAKAKI, Gutjahr, and Ignaczak do not teach determine a reactivation of the …braking control … is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated.
	However, in the same field of endeavor, Tamai teaches determine a reactivation of the …braking control … is satisfied when at least one or a first condition in which an engine is turned off at least braking control has been deactivated, or a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated(Tamai: Para 36 “when the brake pedal 112 remains continuously engaged and the vehicle decelerates from vehicle speeds above the first threshold speed V1 to vehicle speeds below the first threshold speed V1, regenerative braking is not disabled at the first threshold speed V1, but instead is disabled only when vehicle reaches a second threshold speed V2 (not shown) that is less than the first threshold speed”; Para 36 “when regenerative braking is disabled, it will not reactivate until vehicle speed exceeds the third threshold speed V3 of 24 km/h”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a vehicle control apparatus of the combination of TAKAKI, Gutjahr, and Ignaczak with the feature of determine a reactivation of the braking control  is satisfied when a second condition in which a vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, is satisfied disclosed by Tamai. One would be motivated to do so for the benefit of “By utilizing two different threshold speeds for controlling regenerative braking, the powertrain system can utilize regenerative braking to convert power through an entire braking profile when continuously braking from a vehicle speed above the first threshold speed V1 to the third threshold speed V3, while maintaining a desired drive quality when alternating accelerations and decelerations at low vehicle speeds” (Tamai: Para 36).

	In regards to claim 15, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 14, TAKAKI further teaches wherein the controller is configured to: 
	automatically assign the braking force to the vehicle based on one or more of the detected distance to the rear obstacle or a Time-To-Collision (TTC) with the rear obstacle(TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”), while Gutjahr further teaches and deactivate the automatic braking control of the controller when the driver's braking input occurs during the automatic braking control of the controller (Gutjahr; Abstract “a method for deactivating an automatic braking function of an automatic collision avoidance system for collision avoidance when parking or maneuvering a motor vehicle. It is determined that the brake pedal is depressed to a certain brake pedal threshold (BPTH) of a magnitude characteristic of the brake pedal depression or beyond the particular brake pedal threshold. In response, deactivation of the automatic braking function of the automatic collision avoidance system is initiated”; Para 12 “The threshold value is selected, for example, so that the brake pressure of the service brake when reaching or exceeding the threshold is sufficient for the vehicle is safe. In one embodiment of the method, it may already be sufficient to deactivate the brake function when the driver depresses the brake pedal up to the threshold value. In an alternative embodiment of the method, it is necessary to deactivate the brake function that the driver depresses the brake pedal beyond the threshold”), and
	determine the reactivation of the automatic braking control based [[on one or more of an engine operation state after the automatic braking control has been deactivated, the vehicle speed, a vehicle traveling distance, or]] a separation distance from the initial stoppage position to the rear obstacle after the R-AEB function has been deactivated(Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”).

	In regards to claim 16, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 15, Ignaczak further teaches …controls the vehicle to stop at an automatic braking stoppage position which is a position where the distance to the rear obstacle reaches a first threshold value by assigning the braking force regardless of driver's control when the driver's braking input does not occur (Ignaczak : Para 22 “After applying light braking (block 408), the controller 180 determines (block 409) whether the vehicle 100 is continuing to approach the detected object (despite light braking) and has reached a second set of speed and/or distance thresholds with respect to the object. For example, if the vehicle 100 has achieved a second threshold distance (between the object and the vehicle 100) that is shorter than the distance that triggered light braking (i.e., the first threshold distance), the brake system 120 is signaled to apply heavier braking (block 410) to reduce the speed of the vehicle further and prevent a collision with the detected object. Also, the controller 180 can determine, based on the detected speed of the vehicle 100, that a collision with the detected object is imminent at the present speed. In some embodiments, when an object is detected within the vehicle's 100 path and speed and/or distance thresholds are reached, increasingly heavier braking can be applied, up to full braking, such that the vehicle 100 is stopped before a collision occurs, even if the driver fails to intervene”), while TAKAKI further teaches wherein the controller starts the automatic braking operation when one or more of a distance condition in which the distance to the rear obstacle reaches a control start threshold distance or a time condition in which a collision prediction time to the rear obstacle reaches a control start threshold TTC is satisfied (TAKAKI: Para 37 “the controller 10 calculates TTC (Time to collision) which is another operation condition for actuating the automatic brake (step S14). The TTC is information for determining a period until the own vehicle Cs collides with the object Ob, The TTC is calculated using the following equation (2) from the relative distance Dr and the relative velocity Vr of the object Ob with respect to the own vehicle Cs, acquired from, for example, the radar sensor 32”; Para 39 “The controller 10 detects a timing for actuating the automatic brake based on a result of comparison between the calculated TTC and a threshold TA (step S15). The threshold TA is information of time set in advance for detecting the timing for actuating the automatic brake to avoid the own vehicle Cs from colliding with the object Ob or alleviate damage from a collision. In the case where the controller 10 detects that the TTC is equal to or less than the threshold TA (YES at step S15), the controller 10 sets a brake request flag and actuates the automatic brake (step S16). The brake request flag is control information for controlling the brake unit 25 to cause the ECU 20 to perform collision avoidance processing (automatic brake). In the case where the controller 10 detects that the TTC exceeds the threshold TA (NO at step S15), the present processing is terminated. That is, in the detection processing in step S15, if it has been detected that the TTC is greater than the threshold TA, the automatic brake is not actuated, and the present processing is terminated”).

	In regards to claim 17, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 14, Gutjahr further teaches wherein the controller determines the reactivation of the automatic braking control, which has been deactivated manually by the driver's braking input, is satisfied when [[at least one of the first condition, the second condition, a third condition, or]] a fourth condition is satisfied, [[wherein the first condition determines that the engine is turned off at least once after the automatic braking control has been deactivated, wherein the second condition is that a vehicle speed reaches the reactivation speed threshold value after the automatic braking control has been deactivated, wherein the third condition determines that a cumulative movement distance of the vehicle, which is reset after the automatic braking control has been deactivated, is equal to or greater than a reactivation traveling distance threshold value,]] wherein the fourth condition is that a distance from a position, where the vehicle first stopped after a point of time at which the automatic braking control has been deactivated, is greater than or equal to a reactivation separation distance threshold value (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”; Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”), and  wherein [[the reactivation speed threshold value of the second condition is 5km/s, the reactivation traveling distance threshold value of the third condition is 3 m, and]] the reactivation separation distance threshold value of the fourth condition is 1 m (Gutjahr: Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 18, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 16, Gutjahr further teaches wherein the controller determines the reactivation of the automatic braking control when [[one or more of a first condition in which an engine is turned off at least once after the automatic braking control has been deactivated, a second condition in which the vehicle speed reaches a reactivation speed threshold value after the automatic braking control has been deactivated, a third condition in which the vehicle traveling distance of the vehicle reaches a reactivation traveling distance threshold value after the automatic braking control has been deactivated, or]] a fourth condition in which the separation distance from the initial stoppage position to the rear obstacle is equal to or greater than a reactivation separation distance threshold value after the automatic braking control has been deactivated is satisfied (Gutjahr: Para 22 “The automatic cancellation of the deactivation can be provided in particular for cases in which the automatic collision avoidance system has triggered an automatic braking intervention for collision avoidance in a tight maneuvering situation before deactivating the automatic braking function. For example, the vehicle has been automatically decelerated to a standstill with close lateral passing of an obstacle. The driver now wants to move the vehicle out of this narrow maneuvering situation without braking function. For this purpose, the driver actuates the brake pedal up to the specific brake pedal threshold value or beyond the specific brake pedal threshold value. This is detected and, in response, the automatic braking function of the automatic collision avoidance system deactivated. The driver can now maneuver the vehicle without automatic brake intervention. It is then determined that one or more conditions are satisfied indicating that the narrow maneuvering situation no longer exists. For example, it can be stated that the respective distance of the vehicle to all obstacles is greater than or greater than a certain minimum distance (eg 20 cm). Alternatively, it could also be determined that the distance of the vehicle to the obstacle that was responsible for the previous braking intervention is greater than a certain minimum distance. Each of the two distance criteria means that the driver has moved out of the narrow maneuvering situation”; Para 23 “In response to this, the deactivation of the automatic braking function is automatically canceled and thus the automatic braking function is reactivated. The automatic braking function could thus remain deactivated, for example, until a minimum distance to all obstacles has been restored”; Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 19, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 18, Gutjahr further teaches wherein [[the reactivation speed threshold value of the second condition is 5km/s, the reactivation traveling distance threshold value of the third condition is 3 m, and]] the reactivation separation distance threshold value of the fourth condition is 1 m (Gutjahr: Para 24 “The automatic activation of the braking function after deactivation can also be triggered, for example, by a local criterion, namely that the vehicle has changed its position by a specific amount (for example, with respect to the position during braking intervention). It could be for automatic activation z. B. be required that the vehicle has moved to a certain minimum distance”).

	In regards to claim 21, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches the vehicle control apparatus of claim 1, Gutjahr further teaches the controller determines the reactivation of the automatic braking control (Gutjahr: Para 21 “It is preferably provided that the deactivation of the brake function is automatically canceled before the engine is switched off, without the driver having to activate the automatic braking function manually (for example by actuating a key). For example, after deactivating the automatic brake function, it is determined that one or more conditions to cancel the deactivation of the automatic brake function are met, and in response to this, the deactivation of the automatic brake function is automatically raised again; H. the automatic brake function is reactivated, so that the vehicle is subsequently protected again by the automatic collision protection”) while Tamai further teaches the controller determines the reactivation of the … braking control when the vehicle speed reaches the reactivation speed threshold value, after the automatic braking control has been deactivated and the vehicle speed becomes less than the reactivation speed threshold value(Tamai: Para 12 “when the brake pedal 112 remains continuously engaged and the vehicle decelerates from vehicle speeds above the first threshold speed V1 to vehicle speeds below the first threshold speed V1, regenerative braking is not disabled at the first threshold speed V1, but instead is disabled only when vehicle reaches a second threshold speed V2 (not shown) that is less than the first threshold speed”; Para 36 “when regenerative braking is disabled, it will not reactivate until vehicle speed exceeds the third threshold speed V3 of 24 km/h”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAKI (US20190001938A1) in view of Ignaczak (US20150239437A1) and Gutjahr (DE102014220308A1) and Tamai (US20090118886A1) further in view of Herges (US20080149437A1).

In regards to claim 20, the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai teaches The vehicle control apparatus of claim 1, wherein the controller determines the reactivation of the automatic braking control(Gutjahr: Para 21 “It is preferably provided that the deactivation of the brake function is automatically canceled before the engine is switched off, without the driver having to activate the automatic braking function manually (for example by actuating a key). For example, after deactivating the automatic brake function, it is determined that one or more conditions to cancel the deactivation of the automatic brake function are met, and in response to this, the deactivation of the automatic brake function is automatically raised again; H. the automatic brake function is reactivated, so that the vehicle is subsequently protected again by the automatic collision protection”)
Yet the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai do not teach the controller determines the reactivation of the … braking control when the engine is turned off at least once after the automatic braking control has been deactivated.
However, in the same field of endeavor, Herges teaches the controller determines the reactivation of the … braking control when the engine is turned off at least once after the automatic braking control has been deactivated (Herges: Para 32 “Starting from the state at the time t=0, in which the parking brake is applied and the service brake is released with the vehicle drive switched off and the braking control switched off, the braking control is activated at the same time that the vehicle drive is restarted”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify The vehicle control apparatus of the combination of TAKAKI, Gutjahr, Ignaczak, and Tamai with the feature of the controller determines the reactivation of the … braking control when the engine is turned off at least once after the automatic braking control has been deactivated disclosed by Herges. One would be motivated to do so for the benefit of “preventing inadvertent rolling of the vehicle” (Herges: Para 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668